Exhibit 10.19

UNDERTAKINGS

Blue Cross of California (the “Plan”) filed with the Department of Managed
Health Care (the “Department”) Amendment No. 20092499, originally dated
November 17, 2009, proposing the Master Administrative Services Agreement (the
“Amendment”).

To demonstrate continued compliance with the Knox-Keene Health Care Service Plan
Act of 1975, California Health and Safety Code section 1340 et seq. (the “Act”)
and the Act’s corresponding regulations at Title 28, California Code of
Regulations (the “Rules”), the Plan executes the below Undertakings as part of
its Amendment. By so doing, the Plan agrees to fully and completely comply with
these Undertakings and agrees that it will not violate these Undertakings.

The Plan agrees to the following Undertakings, as indicated below, and
acknowledges that any Order issued by the Director of the Department of Managed
Health Care (“Director”) approving the Amendment is conditioned upon the Plan’s
acceptance of and compliance with the Undertakings set forth below.

The Plan represents and agrees to the following:

Undertaking No. 1

The Plan agrees to pay the costs arising from activities of the Department
within ten (10) days of receipt of the Department’s invoice, including any
necessary reasonable out-of-state travel and accommodations, incurred in the
course of verifying and auditing performance of Affected Functions for
compliance with California Health and Safety Code sections 1382 and 1384, and
California Code of Regulations, Title 28 sections 1300.82, 1300.82.1, and
1300.84. Such activity will be conducted at the Department’s discretion, and may
be in addition to any of the surveys, audits, examinations, or inquiries
required or permissible under the Act and is not a survey, audit, or examination
under California Health and Safety Code Section 1380 and 1382 and their
corresponding regulations.

For purposes of these Undertakings, “Affected Functions” is defined as those
business operations and/or affairs of the Plan that are impacted by the Plan’s
contract with WellPoint Health Networks, Inc. under filing 20092499, and any
additional functions that may be outsourced under amendments to this agreement
filed at a later date.

Undertaking No. 2

The Plan acknowledges and agrees that the Department has the continued right to
evaluate and ensure compliance with the Act and its corresponding regulations
relating to administrative capacity, including organizational structure and
implementation of the delegation of performance of Plan functions as specified
and defined in the Act and regulations. The Plan confirms that it shall make, in
a reasonable and timely fashion, changes requested to demonstrate sufficient
administrative capacity to the satisfaction of the Department as agreed to by
the Department and the Plan.



--------------------------------------------------------------------------------

Blue Cross of California – Undertakings    Page 2 of 4    October 15, 2012

 

Undertaking No. 3

The Plan undertakes that it will not remove, or require, permit, or cause the
removal of the Plan’s books and records, as defined in the Act, from California
before filing a Notice of Material Modification and receiving the written
approval from the Department.

Undertaking No. 4

The Plan shall conduct on-site reviews, at least annually, to ensure that the
Affected Functions are properly performed. Plan will maintain at its
administrative offices in California, copies of on-site review reports. The
inspection results shall identify each problem, corrective action plan and
follow-up. The Plan shall make the written reports of on-site inspections
available to the Department on request.

The Plan will make accessible at its administrative offices in Woodland Hills,
California, or such other California site as may be approved by the Department,
within 24 but no more than 48 hours of the Department’s request, documentation
such as e-mails, minutes of meetings, and reports, evidencing day-to-day
monitoring of contracted entity performing Affected Functions.

Undertaking No. 5

The Plan acknowledges that the approval of the Department for the movement of
Affected Functions outside of California is subject to withdrawal by the
Department should the Department find an Affected Function(s) non-compliant with
the Knox-Keene Act and the California Code of Regulations, title 28, in which
case the Plan shall return the Affected Functions to California. The Plan shall
submit to the Department within thirty (30) calendar days of such withdrawal by
the Department, a written plan for the return of the Affected Functions to the
Plan or another service provider acceptable to the Department, which shall be
completely executed no more than six (6) months from the date of such
withdrawal.

Undertaking No. 6

In accordance with Section 1382, the Department reserves the right to conduct an
onsite inspection of the Plan and all Related Entities, Affiliates, Contractors,
or Subcontractor’s administrative and financial records and facilities to
examine the performance of the Affected Functions.

The Plan and all Related Entity, Affiliate, Contractor, or Subcontractor shall
comply with the Department during any onsite inspection of the Plan, Related
Entity, Affiliate, Contractor, or Subcontractor’s administrative and financial
records and facility relating to the performance of the Affected Functions.

Undertaking No. 7

The Undertakings set forth herein shall be enforceable to the fullest extent of
the authority and power of the Director of the Department under the provisions
of the Act, including all civil, criminal, and administrative remedies (such as
Cease and Desist Orders, freezing enrollment, and assessment of fines and
penalties). The Plan acknowledges that the Act’s enforcement remedies are not
exclusive, and may be sought and employed in any combination deemed advisable by
the Department to enforce these Undertakings.



--------------------------------------------------------------------------------

Blue Cross of California – Undertakings    Page 3 of 4    October 15, 2012

 

Undertaking No. 8

The Undertakings set forth herein shall be subject to the following terms and
conditions:

 

  (a) Binding Effect. The Undertakings set forth herein shall be binding on the
Plan and its respective successors and permitted assigns. If the Plan fails to
fulfill its obligations to the Department as provided under the Undertakings set
forth herein, the Plan stipulates and agrees that the Department shall have the
authority to enforce the provisions of these Undertakings in a California court
of competent jurisdiction.

 

  (b) Governing Law. The Undertakings set forth herein and their validity,
enforcement, and interpretation, shall for all purposes be governed by and
construed in accordance with the laws of the State of California.

 

  (c) Venue. The proper venue of any dispute arising from the Undertakings set
forth herein shall be Sacramento, California.

 

  (d) Invalidity. In the event that any Undertakings or any portion of any
Undertaking set forth herein shall be declared invalid or unenforceable for any
reason by a court of competent jurisdiction, the validity or enforceability of
any other Undertakings or any portion of any Undertaking shall not affect the
validity or enforceability of any other Undertakings, and such other
Undertakings shall remain in full force and effect and shall be enforceable to
the maximum extent permitted by applicable law.

 

  (e) Duration. The Undertakings set forth herein shall become effective upon
the effective date of the Order issued on the Amendment, and except as to those
provisions of the Undertakings that contain separate termination provisions,
shall remain in full force and effect until terminated by the Plan with the
written consent of the Department.

 

  (f) Third Party Rights. Nothing in the Undertakings set forth herein is
intended to provide any person other than the Plan and the Department, and their
respective successors and permitted assigns, with any legal or equitable right
or remedy with respect to any provision of any Undertaking set forth herein.

 

  (g) Amendment. The Undertakings set forth herein may be amended only by
written agreement executed by both the Plan and the Department.

 

  (h) Assignment. No Undertaking set forth herein may be assigned by the Plan,
in whole or in part, without the prior written consent of the Department.



--------------------------------------------------------------------------------

Blue Cross of California – Undertakings    Page 4 of 4    October 15, 2012

 

  (i) Specific Performance. In the event of any breach of these Undertakings,
the Plan acknowledges that the State of California would be irreparably harmed
and could not be made whole by monetary damages. It is accordingly agreed that
the Plan shall waive the defense in any action brought by the Department for
specific performance that a remedy at law would be adequate, and the Department
should be entitled to seek an injunction or injunctions to prevent breaches of
the provisions of these Undertakings and to seek to specifically enforce the
terms and provisions stated herein. The Department’s right to seek an injunction
does not supersede the remedies available to the Director described in
Undertaking No. 8(a).

Blue Cross of California

 

Signature:   LOGO [g484484g21x48.jpg] Date:   10/15/12 Print Name:   G. Lewis
Chartrand Print Title:   Vice President & Counsel